DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate different features with the same reference character. A first lateral branch “512”, along with a second lateral branch “514”is indicated Figure 5. However, reference character “512” seems to be designated to a second feature that does not resemble a first lateral branch or the mirrored second lateral branch indicated in the disclosure.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims  1, 3-6, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dikeman et al., U.S. Pub. No.: US 2018/0194917 A1, hereinafter Dikeman.
 
Regarding claim 1, Dikeman discloses the panel assembly (400: panel assembly, Fig. 4), comprising: 
at least one liquid flow path (302b: inward facing channel surface, §[0040], Fig. 2) formed on at least one surface (surfaces of body 330a)(300b and 300c with 304: each a major surface with aperture wall 304, Fig. 2) through surface treatment (§[0042]: a permeability of the reinforcement wall 302b may be less than a permeability of the second wall 304. Each reinforcement wall 302b may be coated with a material having a permeability that is less than a permeability of a respective reinforcement wall 302b.), and
	wherein the at least one liquid flow path is formed in relation to at least one bank (304: the second wall) on the at least one surface, and 
	wherein the at least one liquid flow path is configured to divert liquid to a desired location.
(configured to is functional language, the aperture design can be configured to divert liquid to a desired location per §[0031]: The apertures 102 may be uniform in size or varied according to a selected pattern, which may be configured based on where material is needed versus where some material can be removed.) 
	Dikeman teaches the panel assembly of claim 1 as outlined above, but does not appear to specifically disclose wherein the surface treatment specifically includes one or more of a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface.
	 A review of the present disclosure shows that §[0047]-§[0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes. For example, the structure 100 can be formed of a thermoplastic or thermoset, such as an epoxy or phenolic material. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like. As another example, the structure 100 can be nylon, PC, PPSU, PEI, or the like, and the treatment can be via superficial foaming, bonding, texturing, chemical etching, or the like. The treatment modifies at least a portion of the surface 104 to define one or more liquid flow paths 108 having a different wettability than a remainder of the main body 109, such as the banks 110. [0048] Treating a portion of the surface 104 of the structure 100 to form one or more liquid flow paths 108 can include texturing the portion to modify a wettability of the portion. As another example, treating the portion can include printing on the portion, such through three-dimensional printing, ink printing, laser printing, and/or the like, to modify a wettability of the portion. As another example, the treating can include chemically etching the portion to modify a wettability of the portion. As another example, the treating can include superficial foaming the portion to modify a wettability of the portion. In at least one embodiment, the treating can include one or more of texturing the portion to modify a wettability of the portion, printing on the portion, chemically etching the portion to modify a wettability of the portion, and/or superficial foaming the portion to modify a wettability of the portion.” 
	There does not appear to be any criticality to the selection of any particular treatment process with respect to any other, such that printing, chemically etching or superficially foaming, is functionally equivalent to any of the other treatment processes. 
	Examiner gives Official Notice that treating a surface to alter the surface energy via creating a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, further creating binary hydrophobic-hydrophilic regions is known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the at least one surface formed through the surface treatment disclosed by Dikeman to include a superficial foamed portion on the at least one surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being expanding into different methods of manufacturing the panel assembly based on cost of manufacturing and material availability. 

	Regarding claim 3, modified Dikeman discloses the panel assembly of claim 1, further comprising: 	
	a first ply (402a: first laminate layer, Fig. 4); and
	a second ply (402b: second laminate layer, Fig. 4),
	wherein one or both of the first ply or the second ply comprises the at least one surface (300b or 300c, Fig. 4).
 (§[0043]: The panel assembly 400 includes a first layer of laminate 402a adhered to the first side 300b and a second layer of laminate 402a adhered to the second side 300c of the body 300a. The first and second laminate layers (402a, 402b) may form a structural skin that may be formed from a thermoplastic, glass, carbon reinforced laminate, a thermoplastic resin, or other material. The first and second laminate layers (402a, 402b) may include an adhesive or an additional adhesive layer may be arranged thereon.)

	Regarding claim 4, modified Dikeman discloses the panel assembly of claim 3, wherein the at least one surface comprises an outer surface of the first ply (see Fig. 4, 300b comprises the outer surface of 402a).

	Regarding claim 5, modified Dikeman discloses the panel assembly of claim 3, wherein the at least one surface comprises an inner surface of the second ply (see Fig. 4, 300c comprises the inner surface of 402b).

	Regarding claim 6, modified Dikeman discloses the panel assembly of claim 3, further comprising insulation (100: foam structure, Fig. 2) secured to the second ply. (See Fig. 4, 402b is adhered to 100).
	
	Regarding claim 14, Dikeman discloses an aircraft comprising: an internal cabin (1500: interior of an aircraft, Fig. 9); and 
	at least one component within the internal cabin (1502: overhead compartment, Fig. 9 and see §[0081] below), 
wherein the at least one component comprises a panel assembly (400, Fig. 4), wherein the panel assembly comprises: 
	at least one liquid flow path (302b, Fig. 4) formed on at least one surface (300b or 300c, Fig. 4) through surface treatment (§[0042]: a permeability of the reinforcement wall 302b may be less than a permeability of the second wall 304. Each reinforcement wall 302b may be coated with a material having a permeability that is less than a permeability of a respective reinforcement wall 302b.), 
	wherein the at least one liquid flow path is formed in relation to at least one bank (304, Fig. 4) on the at least one surface, and 
	wherein the at least one liquid flow path is configured to divert liquid to a desired location (the aperture design can be configured to divert liquid to a desired location per (§[0031]: The apertures 102 may be uniform in size or varied according to a selected pattern, which may be configured based on where material is needed versus where some material can be removed). 
	(§[0081]: In particular, FIG. 9 illustrates an interior of an air plane 1500 including overhead containers 1502, wall panels 1504, and trays 1506 which may be constructed from panels formed according to the component forming methods described herein. The overhead container 1502 may be formed from a single panel 400…)
	Dikeman teaches the aircraft of claim 14 as outlined above, but does not appear to specifically disclose wherein the surface treatment specifically includes one or more of a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface.
	 A review of the present disclosure shows that §[0047]-§[0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes. For example, the structure 100 can be formed of a thermoplastic or thermoset, such as an epoxy or phenolic material. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like. As another example, the structure 100 can be nylon, PC, PPSU, PEI, or the like, and the treatment can be via superficial foaming, bonding, texturing, chemical etching, or the like. The treatment modifies at least a portion of the surface 104 to define one or more liquid flow paths 108 having a different wettability than a remainder of the main body 109, such as the banks 110. [0048] Treating a portion of the surface 104 of the structure 100 to form one or more liquid flow paths 108 can include texturing the portion to modify a wettability of the portion. As another example, treating the portion can include printing on the portion, such through three-dimensional printing, ink printing, laser printing, and/or the like, to modify a wettability of the portion. As another example, the treating can include chemically etching the portion to modify a wettability of the portion. As another example, the treating can include superficial foaming the portion to modify a wettability of the portion. In at least one embodiment, the treating can include one or more of texturing the portion to modify a wettability of the portion, printing on the portion, chemically etching the portion to modify a wettability of the portion, and/or superficial foaming the portion to modify a wettability of the portion.” 
	There does not appear to be any criticality to the selection of any particular treatment process with respect to any other, such that printing, chemically etching or superficially foaming, is functionally equivalent to any of the other treatment processes. 
	Examiner gives Official Notice that treating a surface to alter the surface energy via creating a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, further creating binary hydrophobic-hydrophilic regions is known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the at least one surface formed through the surface treatment disclosed by Dikeman to include a printed portion on at the least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being expanding methods of manufacturing the panel assembly of the aircraft based on cost of manufacturing and material availability. 
	
	Regarding claim 17, Dikeman discloses the aircraft of claim 14, wherein the panel assembly comprises: 
	a first ply (402a, Fig. 4); 
	a second ply (402b, Fig. 4); 
	insulation (100, Fig. 2) secured to the second ply, (See Fig. 4, 402b is adhered to 100)
	wherein one or both of the first ply or the second ply comprises the at least one surface (300b or 300c, Fig. 4).
 (§[0043]: The panel assembly 400 includes a first layer of laminate 402a adhered to the first side 300b and a second layer of laminate 402a adhered to the second side 300c of the body 300a. The first and second laminate layers (402a, 402b) may form a structural skin that may be formed from a thermoplastic, glass, carbon reinforced laminate, a thermoplastic resin, or other material. The first and second laminate layers (402a, 402b) may include an adhesive or an additional adhesive layer may be arranged thereon.)
	
	Regarding claim 21, modified Dikeman discloses the panel assembly of claim 1, wherein the surface treatment includes the superficial foamed portion on the at least one surface, but does not appear to specifically disclose wherein the superficial foamed portion is formed through application of a physical foaming agent to a localized areas on the portion, wherein the physical foaming agent is allowed to remain on the portion of the at least one surface for a predetermined period of time to diffuse into the portion of the at least one surface, wherein the physical foaming agent is removed from the portion of the at least one surface after being allowed to remain on the portion of the at least one surface, and wherein the at least one surface is heated after the physical foaming agent is removed from the portion of the at least one surface.
	Claim 21 is a product-by -process claim, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The panel assembly of claim 1 is disclosed by modified Dikeman. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
	Claims 1-2, 7-9, 11, 14, 16, 18 and 21 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0000165, Max (hereinafter Max).

	Regarding claim 1, Max discloses a panel assembly (115’: flat panel, condensation member. Fig. 4), comprising: 
	at least one liquid flow path (path formed by Teflon, §[0046]) formed on at least one surface (surface of 165: micro-channel, Fig. 4) through surface treatment, 
	wherein the at least one liquid flow path is formed in relation to at least one bank (158: chilled surface, Fig. 4) on the at least one surface, and 
	wherein the at least one liquid flow path is configured to divert liquid to a desired location. (§[0046]:  promote rapid water flow from the upper end to the lower end of the condensation member 115'.)
	Max teaches the panel assembly of claim 1 as outlined above, but does not appear to specifically disclose wherein the surface treatment specifically includes one or more of a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface.
	 A review of the present disclosure shows that §[0047]-§[0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes. For example, the structure 100 can be formed of a thermoplastic or thermoset, such as an epoxy or phenolic material. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like. As another example, the structure 100 can be nylon, PC, PPSU, PEI, or the like, and the treatment can be via superficial foaming, bonding, texturing, chemical etching, or the like. The treatment modifies at least a portion of the surface 104 to define one or more liquid flow paths 108 having a different wettability than a remainder of the main body 109, such as the banks 110. [0048] Treating a portion of the surface 104 of the structure 100 to form one or more liquid flow paths 108 can include texturing the portion to modify a wettability of the portion. As another example, treating the portion can include printing on the portion, such through three-dimensional printing, ink printing, laser printing, and/or the like, to modify a wettability of the portion. As another example, the treating can include chemically etching the portion to modify a wettability of the portion. As another example, the treating can include superficial foaming the portion to modify a wettability of the portion. In at least one embodiment, the treating can include one or more of texturing the portion to modify a wettability of the portion, printing on the portion, chemically etching the portion to modify a wettability of the portion, and/or superficial foaming the portion to modify a wettability of the portion.” 
	There does not appear to be any criticality to the selection of any particular treatment process with respect to any other, such that printing, chemically etching or superficially foaming, is functionally equivalent to any of the other treatment processes. 
	Examiner gives Official Notice that treating a surface to alter the surface energy via creating a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, further creating binary hydrophobic-hydrophilic regions is known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the at least one surface formed through the surface treatment disclosed by Max to include a printed portion on at the least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being expanding methods of manufacturing the panel assembly based on cost of manufacturing and material availability. 

	Regarding claim 2, modified Max discloses the panel assembly of claim 1, wherein the at least one liquid flow path has a first wettability associated with a first surface energy (surface 165 in accordance with Teflon coating, §[0046]),
	 wherein the at least one bank has a second wettability associated with a second surface energy (surface 158 in accordance with special polymer coating, §[0045]) 
	wherein the first wettability differs from the second wettability (Teflon and other special polymers inherently have different wettability), and 
	wherein the first wettability provides increased liquid flow compared to the second wettability. (§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'. Ideally, hydrophobic materials that repel water molecules (e.g., Teflon) are used to line the surfaces of the micro-channels to promote rapid water flow from the upper end to the lower end of the condensation member 115'.)

	Regarding claim 7, modified Max discloses the panel assembly of claim 1, wherein the at least one liquid flow path (path of 165) comprises a flow-directing network (dendritic system) including a plurality of interconnected flow director elements (165: micro-channels). 
(§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'.)  

	Regarding claim 8, modified Max discloses the panel assembly of claim 7, wherein one or more of the plurality of interconnected flow director elements comprises: 
	a central stem (see annotated Fig. 4 below); 
	a first lateral branch connected to the central stem (see annotated Fig. 4 below);
	and a second lateral branch connected to the central stem (see annotated Fig. 4 below).
	Regarding claim 9, modified Max discloses the panel assembly of claim 8, wherein the first lateral branch is a mirror image of the second lateral branch (see annotated Fig. 4 below where first and second branch are mirror images).  
	
	Regarding claim 11, modified Max discloses the panel assembly of claim 7, wherein the flow-directing network comprises: a first plurality of flow director elements within a first row; and a second plurality of flow director elements within a second row (see annotated Fig. 4 below).

    PNG
    media_image1.png
    588
    798
    media_image1.png
    Greyscale

	Regarding claim 14, Max discloses the aircraft comprising: 
	an internal cabin (§[0042]: designed for aircraft and spacecraft); and 
	at least one component within the internal cabin (Fig. 3: condensation member), 
wherein the at least one component comprises a panel assembly (115’, Fig. 4), wherein the panel assembly comprises: 
	at least one liquid flow path (path formed by Teflon, §[0046]) formed on at least one surface (surface of 165: micro-channel, Fig. 4) through surface treatment, 
	wherein the at least one liquid flow path is formed in relation to at least one bank (158: chilled surface, Fig. 4) on the at least one surface, and 
	wherein the at least one liquid flow path is configured to divert liquid to a desired (126: collector, Fig. 3) location. (§[0046]:  promote rapid water flow from the upper end to the lower end of the condensation member 115'.)
	Max teaches the aircraft of claim 14 as outlined above, but does not appear to specifically disclose wherein the surface treatment specifically includes one or more of a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface.
	 A review of the present disclosure shows that §[0047]-§[0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes. For example, the structure 100 can be formed of a thermoplastic or thermoset, such as an epoxy or phenolic material. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like. As another example, the structure 100 can be nylon, PC, PPSU, PEI, or the like, and the treatment can be via superficial foaming, bonding, texturing, chemical etching, or the like. The treatment modifies at least a portion of the surface 104 to define one or more liquid flow paths 108 having a different wettability than a remainder of the main body 109, such as the banks 110. [0048] Treating a portion of the surface 104 of the structure 100 to form one or more liquid flow paths 108 can include texturing the portion to modify a wettability of the portion. As another example, treating the portion can include printing on the portion, such through three-dimensional printing, ink printing, laser printing, and/or the like, to modify a wettability of the portion. As another example, the treating can include chemically etching the portion to modify a wettability of the portion. As another example, the treating can include superficial foaming the portion to modify a wettability of the portion. In at least one embodiment, the treating can include one or more of texturing the portion to modify a wettability of the portion, printing on the portion, chemically etching the portion to modify a wettability of the portion, and/or superficial foaming the portion to modify a wettability of the portion.” 
	There does not appear to be any criticality to the selection of any particular treatment process with respect to any other, such that printing, chemically etching or superficially foaming, is functionally equivalent to any of the other treatment processes. 
	Examiner gives Official Notice that treating a surface to alter the surface energy via creating a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, further creating binary hydrophobic-hydrophilic regions is known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the at least one surface formed through the surface treatment disclosed by Max to include a printed portion on at the least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being expanding methods of manufacturing the panel assembly for the aircraft based on cost of manufacturing and material availability. 

	Regarding claim 16, modified Max discloses the aircraft of claim 14, wherein the at least one liquid flow path has a first wettability associated with a first surface energy (surface 165 in accordance with Teflon coating, §[0046]),
	 wherein the at least one bank has a second wettability associated with a second surface energy (surface 158 in accordance with special polymer coating, (e.g. nylon, rayon), §[0045]) 
	wherein the first wettability differs from the second wettability (Teflon and other special polymers each have different wettability), and 
	wherein the first wettability provides increased liquid flow compared to the second wettability. (§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'. Ideally, hydrophobic materials that repel water molecules (e.g., Teflon) are used to line the surfaces of the micro-channels to promote rapid water flow from the upper end to the lower end of the condensation member 115'.)

	Regarding claim 18, modified Max discloses the aircraft of claim 14, wherein the at least one liquid flow path comprises a flow-directing network (dendritic system, §[0046]) including a plurality of interconnected flow director elements (165: micro-channels, Fig. 4), wherein one or more of the plurality of interconnected flow director elements comprises: 
	a central stem (see annotated Fig. 4 above); 
	a first lateral branch connected to the central stem (see annotated Fig. 4 above);
	and a second lateral branch connected to the central stem (see annotated Fig. 4 above); 
(§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'.)  

	Regarding claim 21, modified Max discloses the panel assembly of claim 1, wherein the surface treatment includes the superficial foamed portion on the at least one surface, but does not appear to specifically disclose wherein the superficial foamed portion is formed through application of a physical foaming agent to a localized areas on the portion, wherein the physical foaming agent is allowed to remain on the portion of the at least one surface for a predetermined period of time to diffuse into the portion of the at least one surface, wherein the physical foaming agent is removed from the portion of the at least one surface after being allowed to remain on the portion of the at least one surface, and wherein the at least one surface is heated after the physical foaming agent is removed from the portion of the at least one surface.
	Claim 21 is a product-by -process claim, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The panel assembly of claim 1 is disclosed by modified Max. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

Claims 10, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Max as applied to claims 1 and 14 above, and further in view of Shevkoplyas et al., U.S. 2009/0269837 A1, hereinafter Shevkoplyas.

	Regarding claim 10, modified Max discloses the panel assembly of claim 8, wherein the first lateral branch and the second lateral branch comprise: an upper channel (see Max, annotated Fig. 4) that angles towards the central stem (see Max, annotated Fig. 4);

    PNG
    media_image2.png
    366
    928
    media_image2.png
    Greyscale

	Max discloses the claimed invention except an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly curved channel and a lower portion of the central stem.  
	Shevkoplyas teaches a plurality of lateral branches and a central stem (Shevkoplyas, Fig. 4A), wherein a first and second lateral branch comprise an upper channel that angles toward the central stem; an inwardly curved channel connected to the upper channel (annotated Fig. 4A below); and an outwardly-curved channel (annotated Fig. 4A below)  connected to the inwardly curved channel and a lower portion of the central stem (251, Fig. 4A).  

    PNG
    media_image3.png
    292
    547
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the lateral branches and upper channel disclosed by Max with the teachings of Shevkoplyas so that the first lateral branch and the second lateral branch comprise an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly curved channel and a lower portion of the central stem.  
	Furthermore, it would have been an obvious matter of design choice to shape the upper channels of the first and second lateral branches with inward and outward curves, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	The benefit being that increased surface area of the at least one liquid flow path would result in increased condensation and drainage. 	

	Regarding claim 12, modified Max discloses the panel assembly of claim 11, wherein the plurality of flow director elements within the first row have a first height, and wherein the plurality of flow director elements within the second row have a second height 
	Max does not appear to specifically disclose that the second height is greater than the first height.  
	Shevkoplyas teaches a plurality of flow directing elements within a first row with a first height (see first row, annotated Fig. 4A below, Shevkoplyas); and a plurality of flow director elements within a second row having a second height that is greater than the first height (see second row, annotated Fig. 4A below, Shevkoplyas).

    PNG
    media_image4.png
    347
    488
    media_image4.png
    Greyscale
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the height of the flow directing network disclosed by Max with the teachings of Shevkoplyas so that the second height is greater than the first height. The benefit being increased flow rates, as it is well known in the art that a cascading effect promotes increased flow rates in combination with gravity, directing all flow to a pre-determined desired location. 
	
	Regarding claim 13, modified Max discloses the panel assembly (115’, Fig. 4) of claim 7, with flow director elements (165, Fig. 4).
wherein the flow-directing network comprises at least ten rows of the flow director elements, wherein a height of flow director elements in lower rows is greater than a height of flow director elements in upper rows.  
	Max discloses the invention except for wherein the flow-directing network comprises at least ten rows of the flow director elements.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the panel assembly disclosed by Max so that it comprises at least ten rows of the flow director elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being that the panel assembly with ten rows has an array of interconnected flow director elements that can operate through the channels simultaneously in multi- and single-file flow regimes with a wide range of flow rates, for any given operational pressure differential across the network.	
	Modified Max does not specifically disclose a height of flow director elements in lower rows being greater than a height of flow director elements in upper rows.
	Shevkoplyas teaches a plurality of flow director elements (Fig. 4A) wherein a height of flow director elements in lower rows is greater than a height of flow director elements in upper rows (see annotated Fig. 4A above, Shevkoplyas).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the flow director elements disclosed by Dikeman with the teachings of Shevkoplyas so that the height of flow director elements in lower rows is greater than a height of flow director elements in upper rows. The benefit being increased flow rates, as it is well known in the art that a cascading effect promotes increased flow rates in combination with gravity, directing all flow to a pre-determined desired location. 

	Regarding claim 19, modified Max discloses the aircraft of claim 18, wherein the first lateral branch and the second lateral branch comprise: an upper channel (see Max, annotated Fig. 4) that angles towards the central stem (see Max, annotated Fig. 4);


    PNG
    media_image2.png
    366
    928
    media_image2.png
    Greyscale

	
	Modified Max discloses the claimed invention except an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly curved channel and a lower portion of the central stem.  
	Shevkoplyas teaches a plurality of lateral branches and a central stem (Shevkoplyas, Fig. 4A), wherein a first and second lateral branch comprise an upper channel that angles toward the central stem; an inwardly curved channel connected to the upper channel (annotated Fig. 4A below); and an outwardly-curved channel (annotated Fig. 4A below)  connected to the inwardly curved channel and a lower portion of the central stem (251, Fig. 4A).  

    PNG
    media_image3.png
    292
    547
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the lateral branches and upper channel disclosed by modified Max with the teachings of Shevkoplyas so that the first lateral branch and the second lateral branch comprise an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly curved channel and a lower portion of the central stem in order to  increase the surface area of the at least one liquid flow path which would result in increased condensation and drainage.	Furthermore, it would have been an obvious matter of design choice to shape the upper channels of the first and second lateral branches with inward and outward curves, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). The benefit being that increased surface area of the at least one liquid flow path would result in increased condensation and drainage. 	

		Regarding claim 20, modified Max discloses the aircraft of claim 18, wherein the flow-directing network comprises a plurality of rows of the flow director elements. 
	Modified Max does not appear to specifically disclose wherein a height of flow director elements in lower rows is greater than a height of flow director elements in upper rows.
	Shevkoplyas teaches a plurality of flow directing elements within a first row with a first height (see first row, annotated Fig. 4A below, Shevkoplyas); and a plurality of flow director elements within a second row having a second height that is greater than the first height (see second row, annotated Fig. 4A above, Shevkoplyas).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the height of the flow directing network disclosed by modified Max with the teachings of Shevkoplyas so that height of flow director elements in lower rows is greater than a height of flow director elements in upper rows. The benefit being increased flow rates, as it is well known in the art that a cascading effect promotes increased flow rates in combination with gravity, directing all flow to a pre-determined desired location. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Max as applied to claim 14 above, and further in view of Dikeman.

Regarding claim 15, modified Max discloses the vehicle of claim 14.
Modified Max does not appear to specifically disclose wherein the at least one component comprises one or more of: one or more ceiling panels; one or more stowage bin assemblies; one or more sidewall panels; one or more ceiling coves; one or more doorway arch panels; or one or more doorway side panels. 
Dikeman teaches panel assemblies comprising the aircraft components: ceiling panels; stowage bin assemblies (1502, Fig. 9); sidewall panels (1504, Fig. 9); ceiling coves (1610, Fig. 10);  and doorway side panels (1502e, Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the component disclosed by modified Max with the teachings of Dikeman so that the component within the internal cabin comprises one or more of: one or more ceiling panels; one or more stowage bin assemblies; one or more sidewall panels; one or more ceiling coves; one or more doorway arch panels; or one or more doorway side panels. The benefit being broad use of the component comprising a panel assembly throughout the disclosed vehicle.

	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over.

	Regarding claim 22, Dikeman discloses a panel assembly (400, Fig. 4), comprising:
	a first ply (402a: first laminate layer, Fig. 4); and
	a second ply (402b: second laminate layer, Fig. 4),
	wherein one or both of the first ply or the second ply comprises the at least one surface (300b or 300c, Fig. 4).
	insulation (100: foam structure, Fig. 2) secured to the second ply (See Fig. 4, 402b is adhered to 100); and 
	at least one liquid flow path (302b: inward facing channel surface, §[0040], Fig. 2) 
formed on at least one surface (surfaces of body 330a)(300b and 300c with 304: each a major surface with aperture wall 304, Fig. 2), (§[0042]: a permeability of the reinforcement wall 302b may be less than a permeability of the second wall 304. Each reinforcement wall 302b may be coated with a material having a permeability that is less than a permeability of a respective reinforcement wall 302b.); 
	wherein the at least one liquid flow path is formed in relation to at least one bank (304: the second wall) on the at least one surface, and 
	wherein the at least one liquid flow path is configured to divert liquid to a desired location, (configured to is functional language, the aperture design can be configured to divert liquid to a desired location per §[0031]: The apertures 102 may be uniform in size or varied according to a selected pattern, which may be configured based on where material is needed versus where some material can be removed).
	Dikeman does not appear to specifically disclose wherein the at least one liquid flow path has a first wettability associated with a first surface energy, wherein the at least one bank has a second wettability associated with a second surface energy, wherein the first wettability differs from the second wettability, and wherein the first wettability provides increased liquid flow compared to the second wettability.
	However, Max teaches a panel assembly wherein at least one liquid flow path has a first wettability associated with a first surface energy (surface 165 in accordance with Teflon coating, §[0046]),
	 wherein the at least one bank has a second wettability associated with a second surface energy (surface 158 in accordance with special polymer coating, §[0045]) 
	wherein the first wettability differs from the second wettability (Teflon and other special polymers inherently have different wettability), and 
	wherein the first wettability provides increased liquid flow compared to the second wettability. (§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'. Ideally, hydrophobic materials that repel water molecules (e.g., Teflon) are used to line the surfaces of the micro-channels to promote rapid water flow from the upper end to the lower end of the condensation member 115'.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the liquid flow path and bank disclosed by Dikeman with specific wettability aspects as taught by Max, in order to provide increased flow between the bank and liquid flow path. The benefit being the noted differences in wettability ensuring increased flow.
	Dikeman does not appear to specifically disclose wherein the at least one liquid flow path comprises a flow-directing network including a plurality of interconnected flow director elements, wherein one or more of the plurality of interconnected flow director elements comprises: a central stem; a first lateral branch connected to the central stem; and a second lateral branch connected to the central stem, wherein the first lateral branch is a mirror image of the second lateral branch.
	However, Max also teaches a panel assembly wherein at least one liquid flow path comprises a flow-directing network (dendritic system) including a plurality of interconnected flow director elements (165: micro-channels), (§[0046] To assist this movement of water, a dendritic system of micro-channels 165 that increase in cross-sectional area down the slope of the condensation member 115' is engraved into the surface 158 of the condensation and water gathering member 115'),
	wherein one or more of the plurality of interconnected flow director elements comprises: 
	a central stem (see Max annotated Fig. 4); 
	a first lateral branch connected to the central stem; and  (see Max annotated Fig. 4);
	a second lateral branch connected to the central stem (see Max annotated Fig. 4), 
wherein the first lateral branch is a mirror image of the second lateral branch (see Max annotated Fig. 4 below where first and second branch are mirror images).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the liquid flow path disclosed by Dike man with the flow directing network as taught by Max, in order to have a plurality of interconnected flow director elements. The benefit being a panel assembly with a flow directing network to remove unwanted liquid from the panel assembly.
	Dikeman and Max does appear to specifically disclose wherein the first lateral branch and the second lateral branch comprise: an upper channel that angles towards the central stem; an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly-curved channel and a lower portion of the central stem.
	However, Shevkoplyas teaches Shevkoplyas teaches a plurality of lateral branches and a central stem (Shevkoplyas, Fig. 4A), wherein a first and second lateral branch comprise an upper channel that angles toward the central stem; 
	an inwardly curved channel connected to the upper channel (annotated Fig. 4A below); 	and an outwardly-curved channel (annotated Fig. 4A below)  connected to the inwardly curved channel and a lower portion of the central stem (251, Fig. 4A).  

    PNG
    media_image3.png
    292
    547
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the lateral branches and upper channel disclosed by Dikeman modified by Max with the teachings of Shevkoplyas so that the first lateral branch and the second lateral branch comprise an inwardly-curved channel connected to the upper channel; and an outwardly-curved channel connected to the inwardly curved channel and a lower portion of the central stem.  
	Furthermore, it would have been an obvious matter of design choice to shape the upper channels of the first and second lateral branches with inward and outward curves, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	The benefit being that increased surface area of the at least one liquid flow path would result in increased condensation and drainage. 
	Modified-Dikeman teaches the panel assembly of claim 23 as outlined above, but does not appear to specifically disclose wherein the surface treatment specifically includes one or more of a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface.
	 A review of the present disclosure shows that §[0047]-§[0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes. For example, the structure 100 can be formed of a thermoplastic or thermoset, such as an epoxy or phenolic material. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like. As another example, the structure 100 can be nylon, PC, PPSU, PEI, or the like, and the treatment can be via superficial foaming, bonding, texturing, chemical etching, or the like. The treatment modifies at least a portion of the surface 104 to define one or more liquid flow paths 108 having a different wettability than a remainder of the main body 109, such as the banks 110. [0048] Treating a portion of the surface 104 of the structure 100 to form one or more liquid flow paths 108 can include texturing the portion to modify a wettability of the portion. As another example, treating the portion can include printing on the portion, such through three-dimensional printing, ink printing, laser printing, and/or the like, to modify a wettability of the portion. As another example, the treating can include chemically etching the portion to modify a wettability of the portion. As another example, the treating can include superficial foaming the portion to modify a wettability of the portion. In at least one embodiment, the treating can include one or more of texturing the portion to modify a wettability of the portion, printing on the portion, chemically etching the portion to modify a wettability of the portion, and/or superficial foaming the portion to modify a wettability of the portion.” 
	There does not appear to be any criticality to the selection of any particular treatment process with respect to any other, such that printing, chemically etching or superficially foaming, is functionally equivalent to any of the other treatment processes. 
	Examiner gives Official Notice that treating a surface to alter the surface energy via creating a printed portion on the at least one surface, a chemically etched portion on the at least one surface, or a superficial foamed portion on the at least one surface, further creating binary hydrophobic-hydrophilic regions is known in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the at least one surface formed through the surface treatment disclosed by Dikeman to include of a printed portion on the at least one surface, a chemically etched portion or a superficial foamed portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being expanding methods of manufacturing the panel assembly based on cost of manufacturing and material availability. 
		

    PNG
    media_image5.png
    282
    395
    media_image5.png
    Greyscale


	Regarding claim 23, modified-Dikeman discloses the panel assembly of claim 22, but does not appear to specifically disclose wherein the flow-directing network comprises: a first plurality of flow director elements within a first row, wherein the plurality of flow director elements within the first row have a first height; and a second plurality of flow director elements within a second row, wherein the plurality of flow director elements within the second row have a second height that is greater than the first height.
	However Shevkoplyas teaches a plurality of flow directing elements within a first row (see annotated Figure 4A), wherein the plurality of flow director elements within the first row have a first height (see first row height, annotated Fig. 4A); and 
	a second plurality of flow director elements within a second row, wherein the plurality of flow director elements within the second row have a second height that is greater than the first height (see second row, annotated Fig. 4A above, Shevkoplyas).

    PNG
    media_image4.png
    347
    488
    media_image4.png
    Greyscale


		It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the flow directing network disclosed by modified-Dikeman with the teachings of Shevkoplyas so that the network comprises a first row of flow director elements with a first height and a second row of flow director elements with a second height, the second height is greater than the first height. The benefit being increased flow rates, as it is well known in the art that a cascading effect promotes increased flow rates in combination with gravity, directing all flow to a pre-determined desired location. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642